TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00255-CV


In the Interest of R.P., Jr.





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. FA-90-1160-C, HONORABLE BEN WOODWARD, JUDGE PRESIDING




		On April 30, 2002, appellant, Robert Payne, Sr.,  filed in the trial court a waiver of
appeal and stated that he no longer desires to pursue an appeal from the order in the suit affecting
the parent-child relationship.  Accordingly, the appeal is dismissed for want of prosecution.  


  
						Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed For Want of Prosecution
Filed:   May 9, 2002
Do Not Publish